Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “means for generating magnetic fields…”; “means for calculating…”; and “means for determining…” in claim 19 are all means plus function limitations.  
Moreover, the “means for calculating…” and “means for determining…” in claim 20 are means plus function limitations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-9, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0129771 (Landwehr et al.) (hereinafter “Landwehr”) (cited in the 10/8/2020 IDS).
Regarding claim 1, Figs. 1-5 show a sheet processing apparatus (12), comprising: 
a plurality of coils (coils 40 and 42 on sensor arrangements 34 and 36) configured to generate magnetic fields, the plurality of coils (coils 40 and 42 on sensor arrangements 34 and 36) positioned at an interface of the sheet processing apparatus (12) that is configured to receive a 5sheet (32) that has been taken in and to feed the sheet (32) into a transport path of the sheet processing apparatus (12); and 
circuitry (Fig. 3) configured to determine, on a basis of differential values between signals output from the plurality of coils (coils 40 and 42 in sensor arrangements 34 and 36), whether a foreign object has entered the interface. 
10Regarding claim 2, Figs. 1-5 show that a reference value is set in advance for each of the plurality of coils (40 and 42), and 
the circuitry (Fig. 3) is configured to calculate first differential values between the signals output from the plurality of coils (40 and 42) and the reference values for the plurality of coils (40 and 42) and second differential 15values between the first differential values for the plurality of coils (40 and 42); and 
determine, on a basis of the second differential values, whether a foreign object has entered the interface.  
Regarding claim 3, Figs. 1-5 show that 20the reference values are values of signals output from the plurality of coils (40 and 42) when a foreign object has not entered the interface.  
Regarding claim 4, Figs. 1-5 show that the reference values are values measured at a certain timing.  
Regarding claim 5, Figs. 1-5 show that surfaces of the plurality of coils (40 and 42) are parallel to a surface of the sheet (32).  
Regarding claim 6, Figs. 1-5 show that 5the plurality of coils (40 and 42) are arranged in a direction perpendicular (e.g., into page in Fig. 1) to a direction in which the sheet is fed (down in Fig. 1).  
Regarding claim 7, Figs. 1-5 show that the plurality of coils (40 and 42) are arranged equidistantly from a space inside the interface in 10which the sheet is stored.  
Regarding claim 8, Figs. 1-5 show that the plurality of coils (40 and 42) are arranged in correspondence with arrangement of a plurality of kicker rollers (30 and 30) which kick the sheet toward a gate (gate at left side of element 20) configured to receive the sheet (32).  
Regarding claim 9, Figs. 1-5 show that the plurality of coils (40 and 42) are arranged to surround the plurality of kicker rollers (30 and 30) such that a portion of each of the kicker rollers (30 and 30) penetrate an opening formed by the plurality of coils.  Coils 40 and 42 on sensor arrangements 34 and 36 surround kicker rollers 30 and 30, because the sensor arrangements 34 and 36 surround kicker rollers 30 and 30.  An opening is formed between sensor arrangements 34 and 36 that is penetrated by rollers 30 and 30.  
Regarding claim 11, Figs. 1-5 show that 25the plurality of coils (40 and 42) sequentially generate the magnetic fields one by one.  
Regarding claim 12, as best understood, Figs. 1-5 show that the plurality of coils (40 and 42) each generate the magnetic fields at different timings such that only one of the plurality of coils (40 or 42) is generating the magnetic field at any one instant of time.  
Regarding claim 14, Figs. 1-5 show that 10magnitudes of the magnetic fields generated by the plurality of coils (40 and 42) are the same.  
Regarding claim 15, Figs. 1-5 show that shapes and numbers of turns of the plurality of coils (40 and 42) are the same.  
Regarding claim 16, Figs. 1-5 disclose a 15aaaforeign-object entry determination method, comprising: 
generating magnetic fields from a plurality of coils (40 and 42) provided in an interface that feeds a sheet (32) that has been taken in into a transport path; 
calculating differential values between signals output from the plurality of coils (40 and 42); and 
20determining, on a basis of the differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface.  
Regarding claim 17, Figs. 1-5 show that a reference value is set in advance for each of the plurality of coils (40 and 42).  
Regarding claim 18, Figs. 1-5 disclose calculating first differential values between the signals output from the plurality of coils (40 and 42) and the reference values for the plurality of coils and second differential values between the first differential values for the plurality of coils (40 and 42); and 
5determining, on a basis of the second differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface.  
Regarding claim 19, Figs. 1-5 disclose a sheet processing apparatus (Fig. 1), comprising:
means for generating magnetic fields (numbered paragraph [0030]) from a plurality of coils (40 and 42) provided in an 10interface that feeds a sheet (32) that has been taken in into a transport path; 
means for calculating differential values (numbered paragraphs [0031] – [0033]) between signals output from the plurality of coils (40 and 42); and 
means for determining (numbered paragraph [0034]), on a basis of the differential values, whether a foreign (numbered paragraph [0002]) object has entered the interface.  
Regarding claim 20, Figs. 1-5 show that a reference value is set in advance for each of the plurality of coils (40 and 42), and the sheet processing apparatus (12) further comprises means for calculating first differential values between the signals output 20from the plurality of coils (40 and 42) and the reference values for the plurality of coils and second differential values between the first differential values for the plurality of coils (40 and 42); and means for determining, on a basis of the second differential values, whether a foreign object (numbered paragraph [0002]) has entered the interface.  See, e.g., numbered paragraphs [0029] – [0034].
4.	Claims 1-7, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0198561 (Momose) (hereinafter “Momose”) (cited in the 10/8/2020 IDS).
Regarding claim 1, Figs. 1-6 show a sheet processing apparatus (Fig. 1), comprising: 
a plurality of coils (including 20 and 30) configured to generate magnetic fields, the plurality of coils (including 20 and 30) positioned at an interface of the sheet processing apparatus (Fig. 1) that is configured to receive a 5sheet (2) that has been taken in and to feed the sheet (2) into a transport path of the sheet processing apparatus (Fig. 1); and 
circuitry (Fig. 5 or Fig. 6) configured to determine, on a basis of differential values between signals output from the plurality of coils (including 20 and 30), whether a foreign object (S in Fig. 3(b)) has entered the interface. 
10Regarding claim 2, Figs. 1-6 show that a reference value is set in advance for each of the plurality of coils (including 20 and 30), and 
the circuitry (Fig. 5 or Fig. 6) is configured to calculate first differential values between the signals output from the plurality of coils (including 20 and 30) and the reference values for the plurality of coils and second differential 15values between the first differential values for the plurality of coils (including 20 and 30); and 
determine, on a basis of the second differential values, whether a foreign object (S in Fig. 3(b)) has entered the interface.  
Regarding claim 3, Figs. 1-6 show that 20the reference values are values of signals output from the plurality of coils (including 20 and 30) when a foreign object (S in Fig. 3(b)) has not entered the interface.  
Regarding claim 4, Figs. 1-6 show that the reference values are values measured at a certain timing.  
Regarding claim 5, Figs. 1-6 show that surfaces of the plurality of coils (including 20 and 30) are parallel to a surface of the sheet (2).  
Regarding claim 6, Figs. 1-6 show that 5the plurality of coils (including 20 and 30) are arranged in a direction perpendicular to a direction in which the sheet is fed.  
Regarding claim 7, Figs. 1-6 show that the plurality of coils (including 20 and 30) are arranged equidistantly from a space inside the interface in 10which the sheet (2) is stored.  
Regarding claim 10, Figs. 1-6 show that adjacent ones of the plurality of coils (20 and/or 30) partly overlap.  See, e.g., numbered paragraph [0060].
Regarding claim 11, Figs. 1-6 show that 25the plurality of coils (20 and/or 30) sequentially generate the magnetic fields one by one.  
Regarding claim 12, Figs. 1-6 show that the plurality of coils (20 and/or 30) each generate the magnetic fields at different timings such that only one of the plurality of coils (20 and/or 30) is generating the magnetic field at any one instant of time.  See, e.g., numbered paragraph [0058].  
Regarding claim 14, Figs. 1-6 show that 10magnitudes of the magnetic fields generated by the plurality of coils (20 and/or 30) are the same.  
Regarding claim 15, Figs. 1-6 show that shapes and numbers of turns of the plurality of coils (20 and/or 30) are the same.  
Regarding claim 16, Figs. 1-6 disclose a 15aaaforeign-object entry determination method, comprising: 
generating magnetic fields from a plurality of coils (including 20 and 30) provided in an interface that feeds a sheet (2) that has been taken in into a transport path; 
calculating differential values between signals output from the plurality of coils (including 20 and 30); and 
20determining, on a basis of the differential values, whether a foreign object (S in Fig. 3(b)) has entered the interface.  
Regarding claim 17, Figs. 1-6 show that a reference value is set in advance for each of the plurality of coils (including 20 and 30).  
Regarding claim 18, Figs. 1-6 disclose calculating first differential values between the signals output from the plurality of coils (20 and/or 30) and the reference values for the plurality of coils (20 and/or 30) and second differential values between the first differential values for the plurality of coils (20 and/or 30); and 
5determining, on a basis of the second differential values, whether a foreign object (S in Fig. 3(b)) has entered the interface.  
Regarding claim 19, Figs. 1-6 disclose a sheet processing apparatus (Fig. 1), comprising:
means for generating magnetic fields from a plurality of coils (including 20 and 30) provided in an 10interface that feeds a sheet (2) that has been taken in into a transport path; 
means for calculating differential values between signals output from the plurality of coils (including 20 and 30); and 
means for determining, on a basis of the differential values, whether a foreign object (S in Fig. 3(b)) has entered the interface.  See, e.g., numbered paragraphs [0057] – [0063].
Regarding claim 20, Figs. 1-6 show that a reference value is set in advance for each of the plurality of coils (20 and 30), and the sheet processing apparatus (Fig. 1) further comprises means for calculating first differential values between the signals output 20from the plurality of coils (20 and 30) and the reference values for the plurality of coils (20 and 30) and second differential values between the first differential values for the plurality of coils (20 and 30); and means for determining, on a basis of the second differential values, whether a foreign object (S in Fig. 3(b)) has entered the interface.  See, e.g., Figs. 4(a) – 4(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Momose as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0331719 (Allman) (hereinafter “Allman”).  With regard to claim 13, Momose discloses all of the limitations of this claim, except for adjacent ones of the plurality of coils (40 and 42) generate opposite magnetic fields, as claimed.
Allman teaches that it is well-known in the art to generate opposite magnetic fields in adjacent coils (Figs. 2A and 2B) by winding the coils in opposite directions from one another, for the purpose of reinforcing magnetic flux between adjacent coils, thereby facilitating better detection of foreign objects at different angles.  See, e.g., numbered paragraphs [0031] – [0033].  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Momose apparatus with coils that generate opposite magnetic fields, for the purpose of reinforcing magnetic flux between adjacent coils, thereby facilitating better detection of foreign objects at different angles, as taught by Allman.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653